DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-7 and 15-17 in the reply filed on 03/03/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, recites “whereby ground plane surface area is maximized.” Renders the claim to be indefinite, How is the ground plane maximized? It does not make sense because it does not have meets and/or bounds to how ground being maximized? The claim is indefinite.
In regards to Claim 15, “a method of maximizing ground plane surface area in an antenna system  by way of a lower element ground plane apparatus, the method comprising” renders to be indefinite because a single claim which claims both an apparatus and the method steps of using the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1].
In regards to Claim 1, Lalezari discloses a lower element ground plane apparatus (Paragraph [0002]) for maximizing ground plane surface area in an antenna system (Fig. 14, 52), the apparatus (Fig. 14, 52) comprising: 
a lower element (Fig. 14, 51) of a bi-element antenna (Fig. 14, 52); and antenna (Fig. 14, 50) coupled with the lower element (Fig. 14, 51) of the bi-element antenna (Fig. 14, 52), the lower element (Fig. 14, 51) of the bi-element antenna (Fig. 14, 52) operable as a ground plane for the monopole antennas (Paragraph [0068]), whereby ground plane surface area (Paragraph [0002])  is maximized.
Koshiji does not specify an array of monopole antennas
(Fig. 19, 142a-142n & Paragraph [0006 & 0078-80])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji with an array of monopole antennas for purpose of perform digital downconversion on the digitized receive signals to downconvert the signals to a baseband representation as disclosed by Straits (Paragraph [0080]).
In regards to Claim 2, Koshiji in view of Straits discloses the apparatus of Claim 1, wherein the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) comprises at least four monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]).

In regards to Claim 3, Koshiji in view of Straits discloses The apparatus of Claim 1, further comprising the bi-element antenna (Koshiji: Paragraph [0003]), wherein the bi-element antenna (Koshiji: Paragraph [0003]) comprises an amplifier (Straits: Fig. 19, 146a-146n and 148a-148n) corresponding to each monopole antenna of the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) and a combiner (Straits: Fig. 19, 160 & Paragraph [0080]) operably coupled with each amplifier (Straits: Fig. 19, 146a-146n and 148a-148n), and wherein the bi-element antenna (Koshiji: Paragraph [0003]) comprises at least one of a bi-cone antenna, a bi-conical antenna, an inverse bi-conical antenna, a dish antenna, a bi-dish antenna, an omnidirectional antenna, an omnidirectional antenna system, a spherical antenna, a bi-spherical antenna (Straits: Fig. 7, 10), an ellipsoidal antenna, a bi-ellipsoidal antenna, a bow-tie antenna, a diamond-shaped antenna, a bi- diamond-shaped antenna, a semi-circular antenna, a bi-semicircular antenna, a circular antenna, a bi-circular antenna, an elliptical antenna, and a bi-elliptical antenna.

In regards to Claim 4, Koshiji in view of Straits discloses the apparatus of Claim 1, wherein each monopole antenna of the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) comprises a wire antenna (Straits: Fig. 19, wire of 142a-n).


In regards to Claim 15 Koshiji in view of Straits discloses a method of maximizing ground plane surface area (Paragraph [0002]) in an antenna system (Fig. 14, 52) by way of a lower element ground plane apparatus (Paragraph [0002]), the method comprising: 
providing the lower element (Fig. 14, 51) ground plane apparatus (Paragraph [0002]), providing the lower element ground plane apparatus (Paragraph [0002]) comprising: providing a lower element (Fig. 14, 51) of a bi-element antenna (Fig. 14, 52); and providing antennas (Fig. 14, 50) coupled with the lower element of the bi- element antenna (Fig. 14, 51); activating the a bi-element antenna (Fig. 14, 52), thereby activating monopole antennas (Fig. 14, 52), thereby maximizing ground plane surface area (Paragraph [0002]).
Koshiji does not specify an array of monopole antennas
Straits discloses an array of monopole antennas (Fig. 19, 142a-142n & Paragraph [0006 & 0078-80])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji with an array of monopole antennas for purpose of perform digital downconversion on the digitized receive signals to downconvert the signals to a baseband representation as disclosed by Straits (Paragraph [0080]).

In regards to Claim 16, Koshiji in view of Straits discloses the method of Claim 15, further comprising providing the bi-element antenna (Koshiji: Paragraph [0003]), wherein providing the bi-element antenna (Koshiji: Paragraph [0003]) comprises providing an amplifier (Straits: Fig. 19, 146a-146n and 148a-148n) corresponding to each monopole antenna (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) of the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) and providing a combiner (Straits: Fig. 19, 160 & Paragraph [0080]) operably coupled with each amplifier (Straits: Fig. 19, 146a-146n and 148a-148n), and wherein providing the bi-element antenna comprises providing at least one of a bi-cone antenna, a bi-conical antenna, an inverse bi-conical antenna, a dish antenna, a bi-dish antenna, an omnidirectional antenna, an omnidirectional antenna system, a spherical antenna, a bi-spherical antenna (Straits: Fig. 7, 10), an ellipsoidal antenna, a bi-ellipsoidal antenna, a bow-tie antenna, a diamond-shaped antenna, a bi-diamond-shaped antenna, a semi-circular antenna, a bi-semicircular antenna, a circular antenna, a bi-circular antenna, an elliptical antenna, and a bi-elliptical antenna.
Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1] as applied to claim 4 above, and further in view of Emmanuel [US 2014/0098846 A1].
In regards to Claim 5, Koshiji in view of Straits discloses the apparatus of Claim 4, 
Koshiji in view of Straits does not specify wherein the wire antenna comprises a center conductor of a coaxial cable.
Emmanuel discloses wherein the wire antenna comprises a center conductor of a coaxial cable (Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with the wire antenna comprises a center conductor of a coaxial cable for purpose of designed to maintain the shielding on the cable as disclosed by Emmanuel (Paragraph [0105]).
In regards to Claim 6, Koshiji in view of Straits discloses the apparatus of Claim 4, 
wherein the wire antenna (Straits: Fig. 19, wire of 142a-n) is coupled with the lower element (Fig. 14, 51) of the bi-element antenna (Koshiji: Paragraph [0003])
Koshiji in view of Straits does not specify by way of a bulkhead connector.
Emmanuel discloses by way of a bulkhead connector (Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with the wire antenna comprises a center conductor of a coaxial cable for purpose of designed to maintain the shielding on the cable as disclosed by Emmanuel (Paragraph [0105]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1] as applied to claim 4 above, and further in view of Fenn et al [US 2013/0106667 A1]
In regards to Claim 7, Koshiji in view of Straits discloses the apparatus of Claim 1, 
Koshiji in view of Straits does not specify does not specify wherein the array of monopole antennas is disposed in a curved configuration.
Feen discloses wherein the array of monopole antennas is disposed in a curved configuration (Fig. 1, 12 & Paragraph [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with wherein the array of monopole antennas is disposed in a curved configuration for purpose of achieves the desired high isolation as disclosed by Feen (Paragraph [0044])
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Koshiji [US 2009/0121956 A1] in view of Straits et al [US 2017/0301991 A1] in view of Emmanuel [US 2014/0098846 A1] and further in view of Fenn et al [US 2013/0106667 A1].
In regards to Claim 17, Koshiji in view of Straits discloses The method of Claim 15, wherein providing the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) comprises providing at least four monopole antennas, (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) wherein providing the antenna system comprises providing an amplifier (Straits: Fig. 19, 146a-146n and 148a-148n) corresponding to each monopole antenna  (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) of the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80])   and providing a combiner (Straits: Fig. 19, 160 & Paragraph [0080]) operably coupled with each amplifier (Straits: Fig. 19, 146a-146n and 148a-148n), wherein providing the array of monopole antennas (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) comprises providing each monopole antenna (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) as a wire antenna, wherein providing each monopole antenna (Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) as a wire antenna (Straits: Fig. 19, wire of 142a-n)wherein providing each monopole antenna(Straits Fig. 19, 142a-142n & Paragraph [0006 & 0078-80]) as a wire antenna (Straits: Fig. 19, wire of 142a-n)comprises coupling the wire antenna (Straits: Fig. 19, wire of 142a-n) with the lower element of the bi-element antenna (Koshiji: Paragraph [0003])
Koshiji in view of Straits does not specify providing a center conductor of a coaxial cable, by way of a bulkhead connector,
Emmanuel discloses providing a center conductor of a coaxial cable, by way of a bulkhead connector (Paragraph [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with providing a center conductor of a coaxial cable, by way of a bulkhead connector for purpose of designed to maintain the shielding on the cable as disclosed by Emmanuel (Paragraph [0105]).
Koshiji in view of Straits does not specify wherein providing the array of monopole antennas comprises disposing the array of monopole antennas in a curved configuration.
Feen discloses wherein providing the array of monopole antennas comprises disposing the array of monopole antennas in a curved configuration (Fig. 1, 12 & Paragraph [0044])..
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Koshiji in view of Straits with wherein providing the array of monopole antennas comprises disposing the array of monopole antennas in a curved configuration for purpose of achieves the desired high isolation as disclosed by Feen (Paragraph [0044])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844